Citation Nr: 9933641	
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  93-16 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by weakness of the right leg.

2.  Entitlement to service connection for a low back 
disability other than lumbar myositis.

3.  Entitlement to a compensable rating for lumbar myositis.

4.  Entitlement to an increased evaluation for residuals of a 
gunshot wound and fracture of the left leg with calf and 
anterior tibial scarring, currently rated as 30 percent 
disabling.

5.  Entitlement to an increased evaluation for left thigh 
muscle atrophy, currently rated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and his interpreter


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
February 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1992 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claims 
for service connection for a disability claimed as right leg 
weakness, and for increased evaluations for his service-
connected gunshot wound residuals of his left lower extremity 
(diagnostically rated as fracture of the left leg with calf 
and anterior tibial scarring, currently rated as 30 percent 
disabling, and left thigh muscle atrophy, currently rated as 
10 percent disabling), and lumbar myositis (rated as 
noncompensably disabling).  

In October 1995, the Board remanded the case to the RO for 
additional evidentiary and procedural development.  The Board 
determined that the veteran had filed an undeveloped claim 
for service connection for a low back disability separate 
from the service-connected lumbar myositis and that this 
claim was inextricably intertwined with the lumbar myositis 
issue on appeal.  The Board requested that the RO schedule 
the veteran for a medical examination to clarify his low back 
diagnosis and to determine the relationship between the 
veteran's military service and any low back disability apart 
from lumbar myositis that was found.  The RO provided the 
veteran with a medical examination of his low back and 
determined that he had a diagnosis of chronic low back strain 
with bilateral sciatica and probable discogenic disease, 
separate from the service-connected lumbar myositis.  
Following this, the RO readjudicated the claims on appeal.  
In decisions dated in March 1997, the RO confirmed the 
current evaluations assigned to the disabilities at issue, 
confirmed the denial of service connection for a disability 
claimed to be manifested by right leg weakness, and denied 
the claim of service connection for a low back disability 
separate from lumbar myositis.  The case was returned to the 
Board in April 1999 and the veteran continues his appeal.  
(The Board observes that in April 1997, the veteran filed a 
Notice of Disagreement with the denial of service connection 
for chronic low back strain with bilateral sciatica and 
probable discogenic disease.  However, a Statement of the 
Case discussing this issue and its pertinent laws and 
regulations was never provided to the veteran.  This matter 
will be discussed in the Remand portion of this decision.

The file includes the transcript of the veteran's hearing 
before a traveling Board Member in July 1993.  His oral 
testimony indicates that he was also claiming service 
connection for a stomach disorder due to medications used to 
treat his service-connected disabilities.  As this issue is 
not inextricably intertwined with the issue on appeal and has 
not been adjudicated, it is referred to the RO for 
appropriate action. 


FINDING OF FACT

There is competent evidence of a plausible claim for service 
connection for a disability manifested by weakness of his 
right leg.


CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
for service connection for a disability manifest by weakness 
of his right leg.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Factual Background

The veteran is currently service-connected for an old wound 
scar of the calf and anterior tibia area, residual of a 
gunshot wound, and fracture of his left leg, rated as 30 
percent disabling from February 1957, and for muscle atrophy 
of his left thigh, rated as 10 percent disabling from 
February 1957.  He is also service-connected for lumbar 
myositis as due to and proximately the result of his service-
connected residuals of gunshot wound and fracture of his left 
lower extremity.  The lumbar myositis is currently rated as 
noncompensably disabling.

In September 1991, the veteran reopened his claim for an 
increased evaluation for his service-connected gunshot wound 
residuals, his left thigh muscle atrophy, and his lumbar 
myositis.  Additionally, he claimed entitlement to service 
connection for a disability which he alleged to be manifested 
by weakness of his entire right lower extremity.  

In an April 1997 written statement, the veteran's private 
chiropractor, Vincent Preziosi, D.C., reported that he had 
opportunity to examine and evaluate the veteran regarding his 
low back and lower extremities on several occasions, 
including in March 1997.  The veteran complained of constant 
low back pain and bilateral leg weakness, left worse than 
right, with progressive worsening over the years.  The 
chiropractor's opinion was that the veteran's low back 
condition was chronic lumbar degeneration, lumbar disc 
syndrome, and right lower extremity radiculalgia and 
weakness.  The veteran ambulated with imbalance which slowly 
developed into a chronic lower lumbar condition in the form 
of degeneration and disc syndrome, creating constant lower 
back pain, stiffness, and weakness.  The right leg also 
became involved and had gradually worsened over the years due 
to ambulating with a limp and significant imbalance.  Dr. 
Preziosi expressed his opinion that the veteran's lumbar 
spine condition as well as the associated right leg 
involvement (including radiating pain and weakness) were 
directly related to the original left leg injury which 
necessitated the veteran to ambulate in an unnatural manner 
which required support.  

II.  Analysis

In this case, the Board concludes that the appellant has 
presented a well-grounded claim for service connection for a 
disability manifested by weakness of the right leg.  Dr. 
Preziosi's April 1997 written statement contains a 
professional chiropractic opinion that there was an 
relationship between the veteran's lumbar spine condition and 
its associated right leg involvement (including radiating 
pain and weakness) which, in turn, were directly related to 
the original service-connected left leg injury.  The 
veteran's claim in this regard is thus well-grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991), in that it 
is not inherently implausible.  


ORDER

To the extent that the issue of service connection for a 
disability manifested by weakness of the right leg is well 
grounded, the claim is granted.


REMAND

The veteran's claims of entitlement to a compensable rating 
for lumbar myositis and for increased ratings for residuals 
of a gunshot wound and fracture of the left leg with calf and 
anterior tibial scarring and for left thigh muscle atrophy 
are well grounded.  A claim for an increased evaluation is 
well grounded if the claimant asserts that a condition for 
which service connection has been granted has worsened.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In this 
case, the veteran has asserted that his aforementioned 
service-connected disabilities are worse than currently 
evaluated, and he has thus stated well-grounded claims.  VA 
therefore has a duty to assist him in developing the facts 
pertinent to his claims.  38 C.F.R. § 3.159 (1998); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

In October 1995, the Board remanded the case to the RO for 
additional evidentiary development, including to provide the 
veteran with a medical examination to determine whether or 
not the veteran had additional low back disabilities other 
than the lumbar myositis for which he is already service-
connected, and to investigate the relationship between any 
such diagnoses found on examination with his period of 
military service.  The report of a January 1996 VA 
examination shows diagnoses of chronic low back strain with 
bilateral sciatica and probable discogenic disease, which 
the examiner remarked was separate from the lumbar myositis 
diagnosed in the past.  However, the examiner who wrote the 
report made what was essentially a declaratory statement 
regarding the separateness of the chronic low back strain 
with bilateral sciatica and probable discogenic disease from 
the lumbar myositis.  The examiner did not present any 
discussion of the evidentiary factors which led to his 
opinion.

For this reason, the Board finds that the RO did not fully 
comply with the instructions of the Board remand of October 
1995, and the case must be remanded again for a medical 
examination and opinion addressing the question in detail.  
In this regard, the Board takes note of the observations 
contained in the opinion of the United States Court of 
Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") in the case of Stegall v. West, 
11 Vet. App. 268 (1998).  In that decision, the Court held 
that a remand by the Court or by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders  (emphasis added), and 
that a remand by the Court or the Board imposes a 
concomitant duty to ensure compliance with the terms of the 
remand.  The Court in Stegall also held that where, as here, 
the remand orders of the Board were not complied with, the 
Board itself errs if it fails to insure compliance.  
Therefore, to ensure compliance with its remand 
instructions, this case will be remanded to the RO for full 
compliance with the instructions of the Board.  The Board 
reminds the RO that it must conscientiously follow the 
instructions contained in this remand, and in all other 
remands of the Board or the Court, in order to expedite all 
appealed claims and avoid causing further delay. 

As previously discussed in the introduction, the RO denied 
the veteran's claim of entitlement to service connection for 
a low back disability other than lumbar myositis in a March 
1997 decision.  The veteran subsequently filed a timely 
Notice of Disagreement with the RO's determination in April 
1997.  The file indicates, however, that a Statement of the 
Case addressing this issue was never issued and so this 
matter remains in pending appellate status until such time 
that the veteran is notified of the pertinent facts, laws, 
and regulations regarding this RO decision, via a Statement 
of the Case, and thereafter perfects his appeal by filing a 
timely substantive appeal.  (See 38 C.F.R. §§ 19.29, 19.30, 
20.201, 20.202 (1999)).  

The final disposition of this matter is inextricably 
intertwined with the issues on appeal regarding entitlement 
to a compensable evaluation for lumbar myositis and 
entitlement to service connection for a disability manifested 
by right leg weakness.  (See Holland v. Brown, 6 Vet. App. 
443 (1994)).  In order to rate the lumbar myositis, it is 
necessary first to determine which of those symptoms out of 
the veteran's constellation of low back symptoms are 
attributable to a disability of service origin.  Also, the 
appeal of the denial of service connection for a disability 
manifest by right leg weakness cannot be adjudicated until 
the claim of service connection for a low back disability 
other than lumbar myositis is disposed of or fully developed 
for appellate review.  As previously discussed, Dr. 
Preziosi's April 1997 statement indicated the possibility 
that the veteran's right leg condition may be a manifestation 
of his low back problems, and therefore it must first be 
determined whether the low back conditions in question are 
service-connected and, if so, then whether the right leg 
condition is due to the service-connected low back 
conditions.  Thus, the issues of entitlement to a compensable 
evaluation for lumbar myositis and entitlement to service 
connection for a disability manifest by right leg weakness 
must be held in abeyance pending resolution of the issue of 
service connection for a low back disability other than 
lumbar myositis.

With regard to the issues of entitlement to increased 
evaluations for residuals of a gunshot wound and fracture of 
the left leg with calf and anterior tibial scarring 
(currently rated as 30 percent disabling), and for left thigh 
muscle atrophy (currently rated as 10 percent disabling), 
these issues must be remanded to the RO to address pertinent 
changes to the regulations regarding evaluating muscle 
injuries from missile wounds.  Specifically, 38 C.F.R. 
§ 4.73, which pertains to the rating criteria for muscle 
injuries, was revised on June 3, 1997, when VA published a 
final rule, effective July 3, 1997, that amended this section 
of the Schedule for Rating Disabilities.  See 62 FR 30235 
(June 3, 1997).  Where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The file 
indicates that the RO did not formally note the changes made 
in the applicable rating schedule and address in the first 
instance a Karnas analysis to the claims on appeal.  In 
Fischer v. West, 11 Vet. App. 121 (1998), the Court indicated 
that where pertinent regulations had been revised during the 
pendency of the appeal, a remand of a case to the agency of 
original jurisdiction for a Karnas review in the first 
instance is mandatory and not discretionary.

The issues of entitlement to increased evaluations for 
lumbar myositis, residuals of a gunshot wound and fracture 
of the left leg with calf and anterior tibial scarring, and 
left thigh muscle atrophy, must also be remanded to the RO 
so that the applicability of 38 C.F.R. §§ 4.40, 4.45 (1999), 
and the holding of the Court in DeLuca v. Brown, 8 Vet. App. 
202 (1995) may be addressed.  The evidence associated with 
the claims file indicates that the veteran experiences pain 
and weakness on use of his left leg and thigh.  At the time 
of the October 1995 Board remand, the DeLuca case was so 
recent (having been published only in September 1995) that 
the October 1995 remand did not include instructions that 
the Court's holding in this case be applied towards rating 
the veteran's service-connected lumbar myositis and gunshot 
wound residuals of his left lower extremity.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected musculoskeletal 
disability, the Board erred by not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement under 38 C.F.R. § 4.45.  Though the 
veteran's gunshot wound residuals of his left leg and thigh 
are respectively rated as 30 percent and 10 percent disabling 
under the criteria for rating muscle injuries contained in 
38 C.F.R. § 4.73, consideration must be given as to whether 
it is more advantageous to rate the veteran based on actual 
or functional limitation of motion or ankylosis.  Thus, when 
considering the rating to be assigned a service-connected 
musculoskeletal disability, medical evidence must be obtained 
as to any additional range of motion loss or ankylosis due to 
pain on use, incoordination, weakness, fatigability, or 
during flare-ups.  DeLuca.  

The reports of the VA medical examinations conducted 
following the October 1995 remand show that the question of 
functional loss of the veteran's low back due to pain, 
weakness, fatigability, incoordination, or pain on movement 
as a result of lumbar myositis was not addressed.  
Similarly, the examination reports did not contain a 
discussion of functional loss of the veteran's left knee and 
ankle due to pain, weakness, fatigability, incoordination, 
or pain on movement as a result of residuals of a gunshot 
wound of the left lower extremity.  Therefore, the case 
should be remanded to the RO so that the veteran may be 
scheduled for an orthopedic examination of these 
disabilities, in which the question of functional loss may 
be addressed, pursuant to the Court's decision in DeLuca.  

Specifically, the medical examiner who conducts this 
examination should determine whether there is any additional 
limitation or functional loss associated with the veteran's 
service-connected lumbar myositis, residuals of a gunshot 
wound and fracture of the left leg with calf and anterior 
tibial scarring, and left thigh muscle atrophy, due to 
exacerbation of symptoms associated with the aforementioned.  
In this regard, the examining orthopedic physician should 
make medical determinations regarding whether the veteran's 
lumbosacral spine, left knee, and left ankle exhibit pain on 
use, weakened movement, excess fatigability, incoordination, 
or any other disabling symptom, and whether this impairment 
is associated with or separate from the service-connected 
lumbar myositis and gunshot wound residuals.  If it is 
determined that the low back impairment and/or the knee and 
ankle impairment are due to factors unrelated to the 
service-connected lumbar myositis and gunshot wound 
residuals, the examiner should make a determination of 
whether or not the lumbar myositis and the gunshot wound 
residuals aggravate the low back diagnoses (other than 
lumbar myositis) and the left knee and ankle disabilities 
and present an opinion as to the degree to which these are 
aggravated above and beyond their normal level of impairment 
(see Allen v. Brown, 7 Vet. App. 439 (1995)).  The examiner 
must be asked to express an opinion on whether pain could 
significantly limit the veteran's functional ability during 
flare-ups, when his left knee and ankle are used repeatedly 
over a period of time.  These determinations should, if 
feasible, be portrayed in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-ups 
beyond that which is clinically demonstrated.  

Accordingly, the case is being Remanded to the RO for actions 
as follows:


1.  The RO should obtain the names and 
addresses of all medical care providers, 
both VA and private, who treated the 
veteran for his complaints of low back 
symptoms and symptoms affecting both his 
lower extremities since the time of the 
most recent VA medical examination 
addressing these conditions in 1997.  
After securing the necessary releases, 
the RO should obtain these records, 
pursuant to 38 C.F.R. § 3.159 (1999).

2.  The veteran should be afforded a VA 
neurological examination and then an 
orthopedic examination.  The report from 
the neurological examiner must be made 
available to the orthopedic examiner.  
The claims folder should be made 
available to the examiners for review 
before the examinations.  All indicated 
tests and studies should be accomplished.  
The examiners should take a medical 
history to include complaints and report 
all findings and diagnoses.  All 
questions should be answered.  If the 
examiners are unable to answer any 
question posed, the reasons therefor 
should be discussed.

The neurological examiner should 
address the following concerns:  The 
examiner should determine if it is 
at least as likely as not that the 
veteran has a disability of his low 
back other than service connected 
lumbar myositis; and, if so, whether 
it is at least as likely as not that 
any such disability or disabilities 
had its onset in service or was 
proximately due to or being 
aggravated by a service connected 
disability; i.e. residuals of 
gunshot wound and fracture of the 
left leg with calf and anterior 
tibial scarring; left thigh muscle 
atrophy or lumbar myositis.  If 
aggravated by any service connected 
disability, the examiner should, if 
feasible, attempt to quantify such 
aggravation.  The examiner should 
also determine whether it is at 
least as likely as not that the 
veteran's reported weakness of the 
right leg is a separate and 
diagnosable disability or whether it 
is a manifestation of a low back 
disability.  If a manifestation of a 
low back disability, it should be 
determined whether it is 
attributable to service connected 
lumbar myositis or some other co-
existing low back disability.  The 
reasons or bases for any such 
opinion must be detailed; and if 
there is a contrary opinion of 
record, it would be helpful if the 
examiner indicate the reasons for 
any disagreement with such opinion.  

If the opinion from the examiner 
regarding any co-existing low back 
disabilities is not favorable to the 
veteran, the examiner should, if 
feasible, dissociate those 
complaints and findings referable to 
the service connected lumbar 
myositis from any co-existing low 
back disabilities.  If the opinion 
regarding co-existing low back 
disabilities is favorable to the 
veteran or if the manifestations of 
all co-existing back disabilities 
may not be separated, the examiner 
should discuss all neurological 
manifestations of the low back.  
This should include whether the 
veteran has recurring attacks of 
intervertebral disc syndrome, 
whether such attacks are moderate or 
severe and whether there is relief 
between attacks.  The examiner 
should also note whether there is 
persistent symptoms compatible with 
sciatic neuropathy; whether there is 
characteristic pain and demonstrable 
muscle spasm, and whether there is 
absent ankle jerk or other 
neurological findings appropriate to 
the site of the diseased disc.  

3.  Following the examination by the 
neurological examiner, the orthopedic 
examiner should evaluate the veteran's 
low back disability, the service 
connected residuals of a gunshot wound 
and fracture of the left leg with calf 
and anterior tibial scarring and left 
thigh muscle atrophy.  The back 
disabilities evaluated should be 
determined by the opinion by the 
neurological examiner:  That is, if the 
neurological examiner determines that any 
disc disease was caused, was proximately 
due to or the result of or is being 
aggravated by the service connected 
myositis, the examiner should consider 
all low back symptomatology, to include 
any neurological symptomatology.  If the 
neurological examiner determines that 
there is no such relationship, he/she 
should, if feasible, only address the 
manifestations of the myositis.  
Specifically, the orthopedic examiner 
must answer each of the following 
matters:

(a)  What are the ranges of motion 
of the veteran's lumbar spine in 
degrees?  In describing the range of 
motion of the lumbar spine, the 
orthopedic examiner should note 
normal ranges of motion and classify 
any limitation of lumbar motion 
discovered as severe, moderate, or 
slight.  

(b)  Does the veteran's lumbar spine 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected lumbar myositis 
(if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss or favorable or unfavorable 
ankylosis due to these symptoms)?

(c)  Does pain significantly limit 
functional ability during flare-ups 
or when the lumbar spine is used 
repeatedly over a period of time, or 
after prolonged periods of standing 
and/or sitting (this determination 
should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to pain on use or during flare-
ups)?

(d)  Is there characteristic pain on 
motion?  Is there muscle spasm on 
extreme forward bending?  Is there 
loss of lateral spine motion, 
unilaterally, in the standing 
position?  Is there listing of the 
whole spine to the opposite side, 
positive Goldthwait's sign, marked 
limitation of forward bending in the 
standing position, loss of lateral 
motion with osteoarthritic changes, 
or narrowing or irregularity of 
joint space, or some of the above 
with abnormal mobility on forced 
motion?

(e)  The service-connected scars of 
the calf and anterior tibial area 
should be examined for tenderness, 
adhesion, ulceration, pain or 
functional impairment due to 
adhesion, and whether or not the 
scars appear to be poorly nourished.

(f)  The examiner should be asked to 
describe the condition of the left 
knee and state whether there are any 
findings of subluxation, 
instability, locking, swelling, or 
loss of range of motion.  The range 
of motion should be given in 
degrees, with the standard for 
normal motion being to 140 degrees 
in flexion and 0 degrees of 
extension.  Any instability should 
be described as mild, moderate or 
severe.  

(g)  The examiner must determine 
whether the left knee exhibits 
weakened movement, excess 
fatigability, or incoordination 
attributable to the service 
connected disability; and, if 
feasible, each of these 
determinations should be expressed 
in terms of the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to any 
weakened movement, excess 
fatigability, or incoordination.  

(h)  The examiner should be asked to 
express an opinion on whether the 
pain in the left knee could 
significantly limit functional 
ability during flare-ups or when the 
left knee is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to pain on use or during flare-
ups.  

(i)  The examiner should be asked to 
describe the condition of the left 
ankle and state whether there are 
any findings of loss of range of 
motion attributable to a service 
connected disability.  If so, is the 
loss of range of motion moderate or 
marked?

(j)  Is the loss of range of motion 
of the left ankle actually or 
functionally analogous to ankylosis?  
If so, is it akin to ankylosis in 
plantar flexion less than 30 
degrees?  Is it akin to ankylosis in 
plantar flexion, between 30 degrees 
and 40 degrees, or in dorsiflexion, 
between zero degrees and 10 degrees?  
Is it akin to ankylosis in plantar 
flexion at more than 40 degrees, or 
in dorsiflexion at more than 10 
degrees or with abduction, 
adduction, inversion or eversion 
deformity?

(k)  Is the loss of range of motion 
of the left ankle akin to ankylosis 
of the subastragalar or tarsal joint 
in a good weight-bearing position?  
Is it akin to ankylosis of the 
subastragalar or tarsal joint in a 
poor weight-bearing position?  

(l)  Is the loss of range of motion 
of the left ankle akin to malunion 
of the os calcis or astragalus with 
moderate deformity?  Is the loss of 
range of motion of the left ankle 
akin to malunion of the os calcis or 
astragalus with marked deformity?

(m)  What are the objective 
manifestations of the left thigh 
muscle atrophy; what muscle or 
muscles are involved; what are the 
manifestations of the disability and 
the severity of same; is there 
limitation of motion of a joint 
affected by the atrophy; does the 
disability cause any knee or hip 
disability (if so discuss all such 
findings, including any actual loss 
of motion of an affected joint.  If 
the left thigh atrophy results in 
limitation of motion of a contiguous 
joint, the examiner must determine 
whether any such joint exhibits 
weakened movement, excess 
fatigability, or incoordination 
attributable to the service 
connected disability; and, if 
feasible, each of these 
determinations should be expressed 
in terms of the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to any 
weakened movement, excess 
fatigability, or incoordination.  
The examiner should also be asked to 
express an opinion on whether any 
pain in a contiguous joint caused by 
the left thigh muscle atrophy could 
significantly limit functional 
ability during flare-ups or when the 
joint(s) is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to pain on use or during flare-
ups.  

4.  The RO should issue the veteran and 
his representative a Statement of the 
Case addressing the issue of entitlement 
to service connection for a low back 
disability other than lumbar myositis and 
the pertinent facts, laws, and 
regulations, pursuant to the veteran's 
timely Notice of Disagreement (filed in 
April 1997) with the RO's March 1997 
decision.  The veteran should be notified 
of the necessary procedural requirements 
involved to perfect his appeal of this 
issue and the time limitations to file a 
substantive appeal.  (See 
38 C.F.R. §§ 19.29, 19.30, 20.201, 20.202 
(1999)). 

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, and perform the following:

(a)  Readjudicate the veteran's 
claim for a compensable rating for 
lumbar myositis.

(b)  Readjudicate the veteran's 
claim for service connection for a 
disability manifested by weakness of 
the right leg.

(c)  Readjudicate the veteran's 
claim for an evaluation in excess of 
30 percent for his service-connected 
residuals of a gunshot wound and 
fracture of the left leg with calf 
and anterior tibial scarring, with 
consideration of the old and new 
regulations for rating muscle 
injuries, pre- and post-July 3, 
1997, applying the version most 
favorable to the veteran's claim, 
pursuant to Karnas, subject to the 
effective date limitations set forth 
in DeSousa v. Gober, 10 Vet. App. 
461 (1997).  Determine if a separate 
evaluation may be assigned for the 
scarring and if it is more favorable 
to the veteran to rate him based on 
limitation of motion of joints 
affected by the gunshot wound.

(d)  Readjudicate the veteran's 
claim for an evaluation in excess of 
10 percent for his service-connected 
left thigh muscle atrophy, with 
consideration of the old and new 
regulations for rating muscle 
injuries, pre- and post-July 3, 
1997, applying the version most 
favorable to the veteran's claim, 
pursuant to Karnas, subject to the 
effective date limitations set forth 
in DeSousa.

6.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed.  The purpose of this 
REMAND is to obtain additional information.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998), and 
these claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

